UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 29, 2011 Commission File Number: 0-7914 (Exact name of registrant as specified in its charter) Delaware 84-0592823 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 633 17th Street, Suite 1645 Denver, Colorado (Address of principal executive offices) (Zip Code) (303) 296-3076 (Registrant telephone including area code) Check the appropriate item below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01. Other Items. On June 29, 2011, Earthstone Energy, Inc. (“Earthstone” or “the Company”) issued a press release announcing the status of new Bakken wells, as set forth in the press release dated June 29, 2011, and attached hereto as Exhibit 99.1. The press release announcesthe drilling and near completion status of certain wells that were in the drilling stage earlier this month, as disclosed in the press release dated June 15, 2011, which also provided the Company'sFiscal Year End Results. The information in this Report shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”) or otherwise subject to the liability of that section, and shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. The following is furnished as an exhibit to this report: Exhibit No. Description Earthstone Energy, Inc. Press Release dated June 29, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. EARTHSTONE ENERGY, INC. (Registrant) Date:June 29, 2011 By: /s/ Ray Singleton Ray Singleton, President and Chief Executive Officer 2
